 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOhio New and Rebuilt Parts, Inc. and/or Mel's Bat-tery, Inc. and Truck Drivers, Warehousemen &Helpers Union Local No. 908, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Cases 8-CA-15128-2, 8-CA-15559, and 8-RC- 1256225 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 8 February 1983 Administrative Law JudgeDonald R. Holley issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and the General Counsel filed an answer-ing brief to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judge,as modified herein.3The Administrative Law Judge found that Re-spondent repeatedly violated Section 8(a)(1) of theAct during 1981 as follows: (1) Assistant ManagerJames Halter threatened to discharge employeeRobert Vantilburg if he discussed his safety com-plaint with an inspector from the OccupationalSafety and Health Administration in April; (2) afterthe union organizing campaign began in July,owner Melvin Booher, on 12 August, threatenedI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.2 In the absence of exceptions thereto, Chairman Dotson and MemberHunter adopt, pro forma, the Administrative Law Judge's findings thatRespondent violated Sec. 8(aXl) of the Act by threatening to dischargeemployee Robert Vantilburg if he discussed his safety complaint with aninspector from the Occupational Safety and Health Administration, andthereafter by discharging Vantilburg and suspending employee StevenLeugers because, in separate instances, they refused to perform certainwork they considered unsafe. The panel further notes that Leugers'warning violated Sec. 8(aXI) of the Act, not Sec. 8(aX3) as the Adminis-trative Law Judge found. Member Hunter notes that he does not rely onthe above findings of violations in adopting, infra, the AdministrativeLaw Judge's recommendation that a bargaining order is warranted in thiscase.3 In par. I(h) of his recommended Order, the Administrative LawJudge uses the narrow cease-and-desist language, "in any like or relatedmanner." We have considered this case in light of the standards set forthin Hickmott Foods Inc., 242 NLRB 1357 (1979), and have concluded thata broad remedial order is appropriate. Accordingly, we shall modify therecommended Order and use the broad injunctive language, "in anyother manner."267 NLRB No. 66the employees at its Wapakoneta, Ohio, facility,with discharge and plant closure if they selectedthe Union to represent them; (3) in July, Respond-ent discriminatorily implemented a more stringentattendance policy; (4) Booher coercively interro-gated employee Vantilburg concerning his unionactivities in early September 1981; (5) during ameeting he conducted with five employees on 9September (9 days before a scheduled union elec-tion), Booher threatened to fire those persons whosupported the Union; threatened to discontinue Re-spondent's practice of giving pay advances becauseemployees had sought union representation; and in-terrogated an unnamed employee concerning hisunion sentiments; (6) on 17 September, Booherthreatened all the employees at Respondent's Wa-pakoneta, Ohio, facility that he would fire theunion adherents there if the Union won the elec-tion the following day; (7) later on 17 September,Booher interrogated employee Teddy Cross con-cerning his union activities; (8) on the electiondate, 18 September, Vice President Donald Millerthreatened Cross with bodily harm if he did notvote against union representation; and (9) Respond-ent, at separate times following the election, sus-pended employee Steven Leugers and dischargedemployee Vantilburg for their protected concertedactivities in refusing to perform certain work theyconsidered unsafe.The Administrative Law Judge also found thatRespondent violated Section 8(a)(3) of the Actwhen it discharged employee Daniel Cable, themost vocal union activist, 4 days after the 18 Sep-tember election was held. Based on these variousunfair labor practices, the Administrative LawJudge further found that a bargaining order wasappropriate under the standards set out in NLRB v.Gissel Packing Co., 395 U.S. 575 (1969). We affirmall but one of the violations that the AdministrativeLaw Judge found and, for the reasons that follow,we agree that a bargaining order should issue here.We find merit in Respondent's exception to theAdministrative Law Judge's conclusion thatBooher unlawfully threatened the Wapakoneta em-ployees with possible plant closure during a meet-ing on 12 August. In finding the violation, the Ad-ministrative Law Judge relied on the testimony ofemployee Leugers who testified that Booher toldthe employees "something like he'd go out of busi-ness, because if the Union came in ...he'd haveto raise his prices, to be able to pay higher wages,or whatever, and ...[that] he's got the lowestparts in town, and if he'd have to raise them, hesaid he'd lose a lot of business." Vice PresidentMiller testified, by contrast, that Booher had notthreatened to close the plant during that meeting.420 OHIO NEW AND REBUILT PARTS, INC.When he appeared as a witness, Booher did not at-tempt to describe the 12 August meeting. Howev-er, he generally denied telling employees that hewas going to close the plant.The Administrative Law Judge concluded thathe was "compelled to accept" Leugers' version ofthe incident since Booher and Miller had notdenied Leugers' other testimony that Booher haddiscussed the impact of unionization on Respond-ent's operations. The Administrative Law Judgethen found that Respondent violated Section8(a)(1) of the Act when "Booher sought to con-vince employees that their selection of the Unionas their bargaining agent would compel him toraise his prices, lose business, and possibly have toclose the plant." As noted, we reverse this findingof an 8(a)(1) violation in Booher's remarks.The question of the propriety of Booher's state-ments to employees about plant closure must be de-cided in light of the principles set out in NLRB v.Gissel Packing Co., supra. There, the SupremeCourt established certain standards for determiningwhether an employer's statements about the effectsof unionization are permissible. The Court stated,in pertinent part, that:...an employer is free to communicate toemployees any of his general views about un-ionism or any of his specific views about aparticular union, so long as the communica-tions do not contain a "threat of reprisal orforce or promise of benefit."4In applying the Court's standard here, we em-phasize that Leugers began his testimony about the12 August meeting by stating that Booher had toldthe employees "something like ...." Clearly,Leugers was uncertain as to the exact nature ofBooher's remarks. Further, Leugers' testimonythen shifted so much that it is unclear whetherBooher really linked the Union to higher pricesthat would possibly force him to close the facility.We therefore conclude that the vague statementsthat Leugers imprecisely attributed to Booher donot support a finding that Respondent threatened itwould close the plant if employees selected theUnion to represent them., The point of this discus-sion with the employees was that Respondentcould not afford to increase wages and might "losea lot of business" if forced to grant such raises.Indeed, upon reviewing the record, Booher's posi-tion is confirmed by his testimony that, even in theabsence of the Union, he had considered closingthe plant because of adverse economic circum-stances. We note that no party has questioned hiscomments about Respondent's financial status.4 395 U.S. at 618.Under these circumstances, we find that Leugers'testimony is too ambiguous to warrant a findingthat employees were illegally threatened with pos-sible plant closure. Accordingly, we shall dismissthat portion of the complaint which alleges thatthis statement of Booher violated Section 8(a)(l) ofthe Act.5Although we have reversed the AdministrativeLaw Judge in this one respect, we agree with hisconclusion that a bargaining order is an appropriateremedy in this proceeding. However, we wish toindicate at some length our reasons for finding thatthis remedy is warranted by the circumstanceshere.In determining whether the violations Respond-ent has engaged in warrant the issuance of a bar-gaining order, we apply the test set out in Gissel,supra, where the Court described two types of situ-ations where such orders are appropriate: (1) "ex-ceptional" cases marked by "outrageous" and "per-vasive" unfair labor practices; and (2) "less extraor-dinary" cases marked by "less pervasive" prac-tices.6Thus, the Court approved the Board's use ofa bargaining order in "less extraordinary" caseswhere the employer's unlawful conduct has a"tendency to undermine [the Union's] majoritystrength and impede the election processes."7TheCourt indicated that when the unfair labor prac-tices are less flagrant and the union at one time hadmajority support among the unit employees, theBoard may consider...the extensiveness of an employer's unfairlabor practices in terms of their past effect onelection conditions and the likelihood of theirrecurrence in the future. If the Board findsthat the possibility of erasing the effects ofpast practices and of ensuring a fair election(or a fair rerun) by the use of traditional reme-dies, though present, is slight and that employ-ee sentiment once expressed through cardswould, on balance, be better protected by abargaining order, then such an order shouldissue. 8In considering Respondent's conduct in this case,the Administrative Law Judge found, and weagree, that the unfair labor practices Respondentcommitted fall into the second category delineatedby the Court in Gissel.b Cf. B. F. Goodrich Footwear Ca, 201 NLRB 353 (1973).Member Zimmerman does not join in reversing the AdministrativeLaw Judge's finding with regard to Booher's statement. Inasmuch as afinding of a violation is cumulative in this regard, he finds it unnecessaryto pass on this issue.Gissel, supra at 613-614.7 Id. at 614.8 Id. at 614-615.421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHere, as found by the Administrative LawJudge, Respondent conducted an antiunion cam-paign in which it repeatedly engaged in coerciveinterrogation of its employees, threatened unit em-ployees with discharge on three separate occasions,implemented a more stringent attendance policy,threatened to discontinue its practice of giving payadvances, and threatened an employee with physi-cal harm if he did not vote against union represen-tation. Some of these unfair labor practices oc-curred during the final hours before the election.Even after the election was held, resulting in a tievote, Respondent displayed its continuing hostilitytoward its employees and its willingness and abilityto retaliate against them for the organizing cam-paign that they had initiated. Thus, Respondent dis-charged the most vocal union adherent, employeeDaniel Cable, because of his involvement in suchactivities.These violations were committed by Respond-ent's highest level supervisors, including its owner,vice president, and assistant manager. The positionsthese persons held clearly served to reinforce andincrease in the minds of employees the seriousnessof the threats that were conveyed. Furthermore,the repetitious nature of the violations Respondentengaged in, e.g., the repeated threats of dischargeand coercive interrogations, suggests that theywere part of a general campaign to destroy em-ployee support for the Union.It also is highly significant that many of theseviolations were of an extremely serious nature. Inthis case, Respondent's owner twice told a gather-ing of the Wapakoneta employees, who comprisedover three-fourths of the entire unit, that he woulddischarge them if they supported the Union. Thewidespread exposure of the unit employees to thesethreats clearly magnified the coercive impact theyconveyed. More importantly, Respondent's subse-quent unlawful discharge of Wapakoneta employeeand union activist Cable-conduct the Board andthe courts have long classified as misconduct going"to the very heart of the Act"9-demonstrated tothe employees that Booher had meant what he saidabout discharging those who supported the Union.Further, the attendance policy that Respondent im-plemented is a blatant example of an employer's pe-nalizing employees for their union activities. Re-spondent again wielded its economic power for an-tiunion purposes when it threatened to discontinuethe practice of giving employees pay advances. Fi-nally, Miller's threat of bodily harm to an employ-ee shows that Respondent would resort to extraor-dinary means to attempt to dissipate the Union's9 See, e.g., NLRB v. Entwistle Mfg. Co., 120 F.2d 523, 536 (4th Cir.1941).support. By engaging in the unfair labor practicesset out here, Respondent thus has made it painfullyclear to employees that the penalties for supportingthe Union would be severe.Respondent contends that, despite its 8(a)(l) and(3) violations here, a bargaining order is inappro-priate because, inter alia, "the necessary contactshave been made ... to offer immediate and full re-instatement to ... Cable." However, assuming ar-guendo that such a reinstatement should be consid-ered by the Board in determining the appropriateremedy, Respondent has offered no proof otherthan its assertion in its brief that Cable has, in fact,been offered reinstatement. Since the record isdevoid of evidence that Cable was reinstatedbefore the hearing was held in this case, we canonly assume, if Cable has been reinstated, that Re-spondent has taken such action only after the Ad-ministrative Law Judge found against its interestand recommended that it be ordered to reinstatethe discriminatee. Moreover, Respondent has notindicated whether or not Cable has received hislost backpay or whether the employees are onnotice that Respondent has recanted its unlawfulconduct toward Cable. Accordingly, we find thatRespondent's purported reinstatement of Cable hasnot been shown sufficient to eliminate the effects ofits original unfair labor practice in discharging him.In sum, based on the violations found herein, weconclude that the lingering effects of Respondent'spast conduct render uncertain the possibility thatthe imposition of the conventional reinstatementand backpay orders and the posting of notices toremedy the unfair labor practices would permit afair election to be conducted. In these circum-stances, we conclude that the Union's designationas the collective-bargaining representative by a ma-jority of the employees having signed authorizationcards provides a more reliable test of employeerepresentation desires than would an election. Ac-cordingly, we adopt the Administrative LawJudge's recommended Order, as modified below,requiring Respondent to bargain with the Union asthe duly designated representative of a majority ofits employees in the unit found appropriate for pur-poses of collective bargaining, effective 12 August1981, the date that Respondent embarked on its un-lawful course of conduct.'0We therefore shall setaside the election held in Case 8-RC-12562; orderthat the petition therein be dismissed; and issue abargaining order.IO Peaker Run Coal Co., 228 NLRB 93, 97 (1977).422 OHIO NEW AND REBUILT PARTS, INC.AMENDED CONCLUSIONS OF LAW1. Substitute the following for Conclusion ofLaw 5:"5. By interrogating employees concerning theirunion activities; by threatening to discontinue em-ployee benefits, including pay advances, becauseemployees join or support the Union; by imple-menting a more stringent attendance policy becauseemployees seek union representation; by threaten-ing to discharge employees in retaliation for theirsupporting the Union; and by disciplining or threat-ening to discipline employees for engaging in pro-tected concerted activities, Respondent has violat-ed Section 8(a)(1) of the Act."2. Insert the following as Conclusion of Law 6and renumber the present Conclusion of Law 6 ac-cordingly:"6. By discharging employee Daniel Cable be-cause he engaged in union activities, Respondenthas violated Section 8(a)(3) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Ohio New and Rebuilt Parts, Inc. and/or Mel'sBattery, Inc., Wapakoneta and Lima, Ohio, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Delete paragraph l(b) and reletter all subse-quent paragraphs accordingly.2. Substitute the following for present paragraph1(h) and reletter as paragraph l(g):"(g) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of theAct."3. Substitute the following for paragraph 2(c):"(c) Expunge from its files any reference to thediscipline handed out to employees Daniel Cable,Steven Leugers, and Robert Vantilburg, and notifythese employees in writing that this has been doneand that evidence of this unlawful conduct will notbe used as a basis for future personnel actionsagainst them."4. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it allegesunfair labor practices not found herein.IT IS FURTHER ORDERED that the election inCase 8-RC-12562 be, and the same hereby is, setaside, and that the petition in Case 8-RC-12562 be,and it hereby is, dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees regard-ing their union activities or sentiments.WE WILL NOT threaten to discontinue em-ployees' benefits, including pay advances, be-cause employees join or support the Union.WE WILL NOT promulgate and institute amore stringent attendance policy because em-ployees attempt to seek union representation.WE WILL NOT inform employees that theirreceipt of previous financial assistance obli-gates them to abandon their support of theUnion.WE WILL NOT discharge or threaten to dis-charge employees because they join or supportTruck Drivers, Warehousemen & HelpersUnion Local 908, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or anyother labor organization.WE WILL NOT attempt to discourage em-ployees from protesting what they reasonablyconsider to be unsafe working conditions bythreatening to terminate them if they file com-plaints with OSHA or by disciplining them forrefusing to perform work which they reason-ably feel is unsafe.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section7 of the Act.WE WILL, upon request, recognize and bar-gain with Truck Drivers, Warehousemen &Helpers Union Local 908, affiliated with Inter-national Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,as the exclusive representative of all employeesin the appropriate bargaining unit, and, if anunderstanding is reached, embody same in asigned document if asked to do so. The appro-priate unit is:All full-time and regular part-time produc-tion and maintenance employees, truckdriv-ers and counter sales employees employedby the Employer at its 100 Keller Dr., Wa-pakoneta, Ohio, and its 459 North Main St.,Lima, Ohio, facilities, excluding all office423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical employees, professional employees,guards and supervisors as defined in the Act.WE WILL offer Robert Vantilburg andDaniel Cable immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions with-out prejudice to their seniority or any otherrights or privileges previously enjoyed, andWE WILL make them whole for any loss of paythey may have suffered due to the discrimina-tion practiced against them, with interest.WE WILL expunge from our files any refer-ence to the discipline handed out to employeesDaniel Cable, Steven Leugers, and RobertVantilburg and WE WILL notify these employ-ees in writing that this has been done and thatevidence of this unlawful conduct will not beused as a basis for future personnel actionsagainst them.OHIO NEW AND REBUILT PARTS,INC. AND/OR MEL'S BATTERY, INC.DECISIONSTATEMENT OF THE CASE'DONALD R. HOLLEY, Administrative Law Judge:Upon an original charge and amended charges filed byTruck Drivers, Warehousemen and Helpers Union,Local 908, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (herein called the Union), in Case 8-CA-15128-2, the Regional Director for Region 8 of the NationalLabor Relations Board (herein called the Board) issued acomplaint on November 27, 1981, which alleged thatOhio New and Rebuilt Parts, Inc., and/or Mel's Battery,Inc. (herein called Respondent), had engaged in, and wasengaging in, conduct which violates Section 8(a)(l) and(3) of the Act. Thereafter, on February 8, 1982, theRegion issued an amendment to complaint and orderconsolidating cases, consolidating objections filed by theUnion in Case 8-RC-12562 with the above-designatedunfair labor practices for hearing. Respondent, havingfiled timely answer denying that it had engaged in theunfair labor practices alleged in the original complaint,filed a motion to strike the original and amended com-plaint on February 4, 1982, and said motion was deniedby Associate Chief Administrative Law Judge John M.Dyer on March 1, 1982. Subsequently, the Union filedthe charge in Case 8-CA-15559 on March 1, 1982, andon April 2, 1982, the Region issued an order consolidat-ing cases, amended consolidated complaint and notice ofconsolidated hearing, which, inter alia, realleged thematter set forth in previous complaints and additionallyalleged that Respondent had engaged in conduct whichviolates Section 8(a)(5) of the Act. The matter was heardin Lima, Ohio, on April 19, 10, 21, and 22, 1982. All par-ties appeared and were afforded full opportunity to par-' All dates are 1981 unless otherwise indicated.ticipate.2Subsequent to the close of the hearing, counselfor the General Counsel and counsel for Respondentfiled briefs which have been carefully considered.Upon the entire record, including my observation ofthe witnesses when they gave testimony, I make the fol-lowing:FINDINGS OF FACTI. JURISDICTIONThe record reveals that Ohio New and Rebuilt Parts,Inc., and Mel's Battery, Inc., both Ohio corporations,constitute an integrated enterprise which is engaged inbattery processing and salvage and the remanufacture ofauto parts at locations in Wapakoneta and Lima, Ohio.The enterprise annually receives goods and materialsvalued at in excess of $50,000 directly from points locat-ed outside the State of Ohio. Respondent stipulated inCase 8-RC-12562 that the appropriate collective-bar-gaining unit includes employees employed at both itsWapakoneta and Lima facilities, and that the labor poli-cies of both corporations are determined by the same in-dividuals. Finally, Respondent agrees that the above-named corporations are jointly liable for any remedialorder which may issue in this case.Upon the facts set forth above, I find that Ohio Newand Rebuilt Parts, Inc., and Mel's Battery, Inc., consti-tute a single employer which is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. STATUS OF LABOR ORGANIZATIONIt is admitted, and I find, that Truck Drivers, Ware-housemen and Helpers Union, Local No. 908, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent utilizes some 36-38 employees in its bat-tery salvage and rebuilt automobile parts operation. Atsome earlier time, the entire operation was located inLima, Ohio, but Melvin Booher, sole owner of the busi-ness, indicated during his testimony that, when the cityof Lima attempted to compel Respondent to erect afence around the Lima location, he chose to build onproperty he owned in Wapakoneta, Ohio, rather thanerect the fence at an estimated cost of $20,000. At thetime of the hearing some five to six employees remainedat the Lima facility. Respondent stipulated during thehearing that its employees are supervised by Melvin2 At the outset of the hearing, the General Counsel amended the con-solidated complaint by changing Melvin Booher's title from president toconsultant (par. 6) and by deleting the allegation that Respondent hadfailed and refused to reinstate Steven Leugers to his former or substan-tially equivalent position of employment (par. 1I(a)). Respondent amend-ed its answer to admit pars. 1, 4, 5, and 6 (with exception of the allega-tion that James Halter, assistant manager, is and has been its agent and asupervisor).424 OHIO NEW AND REBUILT PARTS, INC.Booher, owner and consultant, and Donald Miller, vicepresident of Respondent. Such individuals are admittedlyassisted at the Wapakoneta facility by one James Halter,whose title is assistant manager.3On July 6, 1981, a group of employees employed atRespondent's Wapakoneta facility decided they desiredunion representation. Later that day, employees StevenLeugers and Steven Stauffer contacted the Union and ar-ranged to meet Business Representative George Brodieat his home. When Brodie met with the employees he in-formed them how they should go about organizing theplant and gave each of them a number of blank union au-thorization cards. Thereafter, the Union met with inter-ested Respondent employees in a park in Wapakonetaand at other locations on July 7 and 8, and, by the closeof the day on July 8, 19 of Respondent's employees hadsigned authorization cards.4Union Business Representative Brodie testified that onSaturday morning, July 9, he visited Respondent's Wapa-koneta facility and after ascertaining that James Halterwas in charge "Told Mr. Halter that a majority of em-ployees at the Wapakoneta and the Lima plant had au-thorized Teamsters Local 908 to represent them inwages, conditions of employment, and working condi-tions, and I wanted him to sit down and bargain in goodfaith over a contract for those employees." According toBrodie, Halter told him he did not have the authority torecognize the Union, and, when Brodie asked him if hewould pass the message on, Halter indicated he would.Employee Stauffer indicated during his testimony that heoverheard Brodie's conversation with Halter. He claimshe heard Brodie say he represented a majority of theCompany's employees and was requesting recognition,and that Halter replied he could not recognize the Unionand Brodie would have to talk with Miller and Booher.Additionally, Stauffer recalled that Brodie informedHalter that the rights of the employees were being vio-lated and he indicated he intended to press charges if theconduct continued. Halter claimed during his testimonythat Brodie said nothing about representing employees orrequesting recognition on July 9. He claims Brodiemerely informed him he felt the employees' rights werebeing violated and stated he would take Booher to courtso fast it would make his head swim if the violationscontinued. Halter was a most unimpressive witness. Icredit, in main, the account of the conversation given byBrodie and Stauffer.5a It is admitted, and I find, that Melvin Booher and Donald Miller are,and have been at all times material, agents of Respondent and supervisorswithin the meaning of Sec. 2(11) and (13) of the Act. James Halter'sstatus, which is discussed, infra, is in dispute.4 See G.C. Exhs. 7, 11-17, 24-29, and 32-36. Signing were: Leugers,Stauffer, Bob Vantilburg, Daniel Cable, oene King, Jeff Mabry, PaulRhodes, Aaron Spielman, Harry Vantilburg, William Hindenlang, PaulShade, Timothy Scott, Don Guess, Ron Sutton, Ronald Bigham, TomBoedecker, Richard Koch, Carl Williams, and Robert Archer.s As of July 9, no employees at Respondent's Lima facility had signedauthorization cards. The record reveals five Lima employees were in-cluded in the unit subsequently stipulated to constitute the appropriatebargaining unit. I conclude Brodie sought to tailor his testimony to fit theneeds of what he conceived to be the General Counsel's burden of proofby claiming he told Halter he represented Lima as well as Wapakonetaemployees on July 9. In all other respects, I credit Brodie's testimony.The Union filed its petition for an election in Case 8-RC-12562 on July 13, 1981. Thereafter the Union andRespondent executed a Stipulation For CertificationUpon Consent Election on August 10, 1981.6 The appro-priate collective-bargaining unit was described as:All full-time and regular part-time production andmaintenance employees, truckdrivers, and countersales employees employed by the Employer at its100 Keller Dr., Wapakoneta, Ohio and its 459North Main St., Lima, Ohio facilities, excluding alloffice clerical employees, professional employees,guards and supervisors as defined in the Act.The election was held on September 18, 1981, and therevised tally of ballots, issued on December 30, 1981, re-veals that the Union received 15 votes and that 15 voteswere cast against the Union.7Objections to the electionfiled by the Union on September 25, 1981, which havebeen consolidated with the unfair labor practice cases forhearing are treated, infra.B. The Alleged 8(a)(1) ConductThe consolidated complaint issued on April 2, 1982,8alleges at paragraphs 7 and 10(a) through (1) that Re-spondent violated Section 8(a)(1) in numerous respectsduring the period April 17, 1981, through September 18,1981. Such allegations and the evidence which relates tothem are discussed below.1. Alleged threat to fire an employee if he talked toOSHA inspectorParaqraph 7 of the complaint alleges that James Halteron April 17, 1981, unlawfully threatened an employeewith discharge if he spoke with an inspector of the Oc-cupational Safety and Health Administration (hereincalled OSHA). The General Counsel sought to prove theallegation through the testimony of employee RobertVantilburg.Vantilburg testified that, on an unspecified date priorto Auqust 17, he filed a complaint with OSHA againstRespondent and that subsequently an OSHA inspectorappeared at the Wapakoneta facility on April 17. Vantil-burg claims that, before the inspector reached his part ofthe plant, James Halter told him if he spoke with the in-spector he would lose his job. During his testimony,Halter failed to refute Vantilburg's assertion directly. In-stead, he testified that no employee had ever been firedor reprimanded by Respondent for making a report toOSHA concerning equipment. Vantilburg was by far themore impressive witness, and I credit his testimonyrather than that of Halter.Although I find that Halter threatened Vantilburg asalleged on April 17, Respondent claims I should refrainfrom finding that it violated the Act through Halter'sconduct as the record fails to reveal he was an agent ofRespondent or a supervisor as alleged in the complaint. Ifind the contention to be without merit.s See G.C Exh. 3.7 See G.C. Exh. 6.s Hereinafter called the complaint.425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record reveals that Halter, whose title is assistantmanager, shares an office with Respondent's safety direc-tor and wears a white shirt with his title written on it.9He is admittedly in complete charge of the Wapakonetafacility each Saturday and on other occasions whenMiller is absent. The record reveals that during the timeinvolved in this case: He threatened to fire two employ-ees (R. Vantilburg and Hemmert); he sent an employeehome for refusing to unload molten lead (Leugers); heissued written disciplinary notices to employees (R. Van-tilburg and Dan Cable); he assigned work to employees;he decided when to entrust the maintenance man withmoney to be used to purchase parts and equipment fromlocal suppliers; and he participated with Miller andBooher in meetings at which Respondent's position onunionization was delivered. As the record fails to revealthat Halter was required to consult with Miller orBooher before he engaged in the activities set forthabove, I infer that no such consultation was required andthat he is permitted to exercise independent judgment insuch matters. In the circumstances, it is clear he possess-es several of the indicia of a statutory supervisor. Ac-cordingly, I find he is a supervisor within the meaning ofSection 2(11) of the Act as alleged.In sum, I find that Respondent, through Halter's con-duct, violated Section 8(a)(1) of the Act on April 17,1981, by threatening to fire employee Vantilburg if hetalked to the OSHA inspector. 02. The August 12 meetingParagraph 10(b) of the complaint alleges that onAugust 12 Respondent's owner, Booher, violated Section8(a)(l) by threatening employees with discharge, reduc-tion in wages, and plant closure because of their unionactivities, and paragraph 10(c) alleges that on the samedate Booher unlawfully polled employees concerningtheir union sympathies and/or desires. The GeneralCounsel sought to prove the allegations through the tes-timony of employees Robert Vantilburg, Dan Hammert,and Steven Leugers.The record reveals that Respondent's owner, Booher,and his son-in-law, Miller, met with Respondent's Wapa-koneta employees in the lunchroom of that facility onAugust 12 to inform them that Booher and Miller wereto attend an electric car conference at some out-of-townlocation and that James Halter would be in charge of thefacility in their absence. The witnesses who described themeeting uniformly testified that, at the conclusion of themeeting, Booher informed the employees that Halter hadbeen instructed to simply close the facility and go homeand watch television if the employees created problemsfor him. At that point, Booher informed the employeeshe would buy them a steak dinner if they cooperatedwith Halter and he asked for a show of hands of thosewho would work with Halter.While the General Counsel's witnesses agree that thegeneral tenor of the August 12 meeting was as describedabove, they claim Booher made several remarks aboutI Production and maintenance employees wear blue shins.'o See Krispy Kreme Doughnut, 245 NLRB 1053 (1979); Alleluia Cush-ion, 221 NLRB 999 (1975); and GVR, Inc., 201 NLRB 147 (1973).the organizing situation during the meeting. Leugers,who described the meeting most completely, claims thatBooher stated that the Union was a non-Christian organi-zation and he could not let it come into his plant; that hecould not have anyone working against him and wouldknow after the election who was for and against him,that he would get rid of his wife if she were against him;and that he said something like he would go out of busi-ness if the Union came in as he had the lowest prices intown and if he had to raise them he would lose a lot ofbusiness. Vantilburg's recollection of the non-Christianremarks differed somewhat. He testified that, at somepoint during the meeting, Booher informed them he wasa Christian and did not want the Union in his plant. Van-tilburg claims that Booher asked if the Union ever talkedto them about Christ, and that he (Vantilburg) asked atthat point how Booher knew the Union was non-Chris-tian. Vantilburg asserts that Booher then asked him if heever read the Bible and stated that he would rather burnat the cross than have the Union come in. EmployeeHemmert merely testified Booher told the employees heand Miller were going to an electric car meeting; in-formed them Halter would be in charge; asked for ashow of hands to see who was going to cooperate withHalter; and informed them he did not want any non-Christian organization in there.When he appeared as a witness, Booher made no at-tempt to describe the August 12 meeting. He did testify,however, that he did not tell employees that he wasgoing to close the plant. Miller did describe the August12 meeting in some detail during his testimony. His ver-sion of the discussion regarding Halter being placed incharge while he and Booher attended an electric carmeeting paralleled that given by the employees. With re-spect to the non-Christian matter, Miller admitted thatBooher informed the employees he did not want theUnion in his place because it was non-Christian. LikeBooher, Miller denied that the employees were told atthe meeting that Respondent would close the business ifthe Union came in.While the General Counsel claims that Booher polledthe Wapakoneta employees to ascertain their union senti-ments on August 12, it is clear that he polled them toascertain whether they would cooperate with Halterwhile he and Miller attended an electric car function.Accordingly, I recommend that paragraph 10(c) of thecomplaint be dismissed. Noting that both Miller andBooher failed to deny Leuger's testimony to the effectthat Booher would not have anyone who was againsthim in the plant and that he would know who wasagainst him after the election, I find that Booher madethe comments attributed to him and through them Re-spondent threatened to discharge employees for support-ing the Union, thereby violating Section 8(a)(1) of theAct as alleged. Similarly, as Respondent's witnessesBooher and Miller failed to deny that Booher discussedthe effect of unionization upon the business on August12, 1 am compelled to accept employee Leugers' asser-tion that Booher sought to convince the employees thattheir selection of the Union as their bargaining agentwould compel him to raise his prices, lose business, and426 OHIO NEW AND REBUILT PARTS, INC.possibly have to close the plant. Such predictions areviolative of Section 8(a)(1) of the Act, and I so find."See NLRB v. Gissel Packing Co., 395 U.S. 575, 617-620(1969); Crown Cork & Seal Co., 255 NLRB 14 (1981).3. Alleged interrogation by HalterParagraph 10(d) of the complaint alleges that duringthe week of August 16 Halter interrogated an employeeabout his union activities, sympathies, and desires. TheGeneral Counsel sought to prove the allegation throughthe testimony of employee Dan Hemmert.Hemmert testified that on a Saturday in mid-Augustwhen Halter was in charge of the Wapakoneta plant hewent to Miller's office and asked Halter if he could gohome as he was sick. While he was in the office, heclaims Halter asked him what he thought the Unioncould do for him and whether he was going company orwhether he was going to vote for the Union. Hemmertfurther indicated that Halter thereafter asked him everyother day or so which way he was going to go.When he appeared as a witness, Halter was not askedwhether he conversed with Hemmert in Miller's office inmid-August. He admitted during his testimony that hejoked with people about the Union but denied that heever asked any employee how he was going to vote be-tween the Company and the Union. In this respect, heclaimed he had been instructed by Miller not to ask suchquestions.Obviously, the conflict between Hemmert and Halter'stestimony requires a credibility resolution. As indicated,supra, I found Halter to be an unimpressive witness. Onthe other hand, Hemmert testified in a forthright manner,and I am convinced he attempted to tell the truth whentestifying. I credit Hemmert's testimony and find thatRespondent, through Halter, unlawfully interrogated anemployee concerning his union activities and/or senti-ments as alleged. Such conduct violates Section 8(a)(1)of the Act, and I so find.4. Alleged interrogation by BooherParagraph 10(g) of the complaint alleges that Booherunlawfully interrogated an employee in Respondent'srestroom on September 3. The General Counsel soughtto prove the allegation through the testimony of RobertVantilburg.Vantilburg testified that, on September 3 while he wasin the restroom at the Wapakoneta facility, Booher cameup to him, shook his hand, and asked him how he wasgoing to vote. Vantilburg claims he replied that he couldnot tell him, that he was going to a union meeting thatnight, and he was going to ask them the same questionshe (Booher) asked us in all his meetings. At that point,Vantilburg states, Booher walked out.When he appeared as a witness, Booher neither admit-ted nor denied that he had a discussion with Vantilburgin the restroom. He merely stated he did not ask RobertVantilburg whether he would vote for the Company orthe Union." No evidence was offered to prove that Respondent threatened toreduce wages during the meeting, and I recommend that the applicableallegation be dismissed.Patently, the conflict in the testimony of Vantilburgand Booher necessitates a credibilty resolution. I creditthe employee as he testified in a straightforward mannerand appeared to attempt to tell the truth, while Booherrefrained from denying much of the improper conductattributed to him and simply generally denied that hehad engaged in other wrongful acts. Having creditedVantilburg, I find, as alleged, that Respondent, throughBooher's acts, violated Section 8(a)(1) of the Act by in-terrogating Vantilburg concerning his union sentimentson September 3, 1981.5. The alleged misconduct during the September 8meetingsThe record reveals that Respondent conducted a seriesof meetings with groups of four to five employees at theWapakoneta facility on September 8. According to Re-spondent witness Miller, Halter merely read a series ofquestions from flip charts during the meetings and Millerread the answers from a prepared text which was placedin evidence as Respondent's Exhibit 10. The GeneralCounsel contends that Booher attended some of themeetings under discussion and that Respondent's man-agement representatives engaged in unlawful conductduring the meetings. The General Counsel sought toprove his contentions through the testimony of employ-ees Robert Vantilburg, Daniel Cable, Dan Hemmert, andSteven Leugers.Employee Cable testified that he attended a meeting atthe Wapakoneta facility at which the Union was dis-cussed in early September. He indicated Respondent wasrepresented at the meeting by Booher, Miller, andHalter, and that employees Robert Vantilburg, HarryVantilburg, Scott Fisher, and a newly hired employeefrom Colorado also attended. Cable indicated that, afterthe employees were asked to sit still and be quiet,Booher read questions and Halter displayed cards whichwere about 2 feet by 2 feet and which had the answersto the questions on them. Cable claims that, after listen-ing to the management representatives for some time, heasked if they would get quiet for a while and if "wewould get our turn." Cable testified he then informed thegroup that he had been in three unions himself and hehad never been treated as they said he would be treated.Asked whether Booher made any comments about theUnion or the election during the meeting, Cable indicat-ed Booher told them that he would not have peopleworking there that were against him, and that the peoplewho were for a union were against him; that he did notwant anybody coming in there and telling him what todo; and that, while he had done some favors for employ-ees like giving them pay advances, he would not be ableto do that anymore because it would look like he wasbribing or doing special favors for people. Additionally,Cable claims that, at some point in the meeting, Booherasked the new employee from Colorado if he had everbeen in a union. According to Cable, the employee re-plied he had been in the Teamsters Union while workingin Colorado. After informing the group that he wantedto see the Union in there to represent him, Cable, at his 4427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDp.m. quitting time, informed the group he did not wantto hear any more and left. 2Vantilburg's version of the meeting on September 8was that Halter read questions from charts and Millerread the answers. Vantilburg's recollection was thatBooher asked the new man from Colorado if he wouldvote for the Union rather than whether he had ever beenin a union. He claims that, at some point in the meeting,Booher asked for a show of hands of who was for theCompany. According to Vantilburg, Cable walked out ofthe meeting after Miller had asked him if the Union hadany written guarantees that they could do anything forthe employees and Cable had replied the Union couldnot write out guarantees. Vantilburg testified he askedBooher during the meeting why Halter had received araise while the other employees had not.13Hemmert's description of the September 8 meetingwas brief. He indicated that management representativesread from cards what the Union could and could not dofor employees, and attributed several comments toBooher. The first was that Booher informed them that ifthey got the Union in there they would drop the mini-mum wage, and the second was that he said that theywould hire other people to replace them if the Union gotin and they went on strike.Leugers' description of the September 8 meeting wasquite terse. He testified that Miller read from big piecesof cardboard and the only thing he could remember wasthat he was told that they could be replaced if they wentout on strike.When Respondent presented its defense, Booher wasnot asked whether he made any of the statements at theSeptember 8 meetings which were attributed to him byCable, Vantilburg, Hemmert, or Leugers. Similarly,Halter merely testified that he read the questions at themeetings and that Miller read the answers.Miller indicated during his testimony that the Septem-ber 8 meetings were conducted with Halter readingquestions from cards and with him following by viewingRespondent's Exhibit 10, which contains the questionsand answers used, and reading the answers to the ques-tions.'4Miller testified that Respondent's Exhibit 10 isexactly what was said to employees at the September 8meetings and nothing else was said. Asked if he askedemployees how they were going to vote or whether heasked them any direct questions in attempt to cause themto respond by indicating their attitudes toward theUnion, Miller answered no.While counsel for the General Counsel urges me tofind that Respondent raised matters not covered by Re-spondent's Exhibit 10 at the meeting attended by em-ployees Cable and Vantilburg and also at the meeting(s)attended by employees Hemmert and Leugers, I am notconvinced that Respondent departed from its preparedtext at the meeting(s) attended by the last named employ-ees. Leugers candidly admitted that the only thing he:: The record reveals Cable was not invited to attend further meet-ings.is After the meeting, Vantilburg claims Booher called him a liar onceover the Halter raise situation." Miller indicated he placed the ink corrections and/or additions onthe exhibit. With respect to the "Bargaining starts at O" addition on p. 5,Miller testified he told the employees that zero meant minimum wage.could recall about the meeting he attended was that em-ployees were told they could be replaced if they went onstrike. I have no doubt that Leugers heard all the mattersset forth in the above-mentioned exhibit, and note that atpage 4 the document mentions the rehire of strikers.Similarly, Hemmert's assertion that Booher threatenedduring the meeting he attended to "drop the minimumwage" before the Union got in makes absolutely nosense, and his claim that rehire rights of strikers were notmentioned during the meetings is unconvincing as Re-spondent's Exhibit 10 does make mention of rehirerights. In sum, I am convinced, and find, that, when de-scribing the September 8 meeting(s) they attended, Hem-mert and Leugers simply stated the conclusions theyreached upon hearing management representatives readthe material contained in the prepared flip charge presen-tation under discussion.With respect to the meeting attended by Cable andVantilburg, I am persuaded, particularly by the testimo-ny given by Cable, which was delivered in a forthrightand forceful manner, that Booher made the remarks at-tributed to him by Cable. Noting that the subject matterdescribed by Cable was not contained in Respondent'sExhibit 10 and the significant fact that Booher failed todeny the remarks attributed to him, I find Miller's asser-tion that neither he nor anyone else departed from theprepared material at the meeting under discussion to beunconvincing.' 5Having credited the account of the September 8 meet-ing given by Cable, I find that Respondent, throughBooher's conduct at the meeting, violated Section 8(a)(1)by: (1) threatening to fire employees who were for theUnion; (2) threatening to discontinue the practice ofgiving pay advances because employees had soughtunion representation; and (3) interrogating an employeeto ascertain his union sentiments.6. The alleged threat of loss of employment ifemployees engaged in a strikeIn addition to contending that Booher mispresentedthe legal rights of striking employees by making com-ments not contained in the prepared speech he read atthe September 8 meetings, the General Counsel contendsthat Respondent violated Section 8(a)(1) by reading thefollowing question and answer to employees during theSeptember 8 meetings. I 6Question 8: If the union calls a strike, can we loseour jobs?Answer: YES. Under the law, if the union makesyou strike to try to force the company to agree tothe union's economic demands, this company is freeto replace the strikers. This means that after the1' While I gained the impression that Vantilburg sought to tell thetruth to the best of his recollection, I do not credit his assertion thatBooher asked for a show of hands of who was for the Company duringthe meeting, or his assertion that Booher asked the man from Coloradohow he was going to vote. With regard to the raise of hands, I suspectVantilburg confused the "electric car" meeting with the September 8meeting, and I feel Cable's version of Booher's conversation with theman from Colorado is more reliable.6s Resp. Exh. 10, p. 4.428 OHIO NEW AND REBUILT PARTS, INC.strike is over, you may no longer have a job. Thelaw does not force the company to rehire you,unless an opening occurs for which you are quali-fied and you are next in line on the rehire list,which could be a long time, if ever.In the General Counsel's view, Respondent violated theAct by reading the above question and answer to em-ployees because it misrepresented the law.While the Board and the courts have found that anemployee violates Section 8(a)(1) of the Act by tellingemployees that if they engage in an economic strike theycan be permanently replaced, the instant Respondentqualified its statement by indicating the law requires thatstrikers be rehired if "an opening occurs for which youare qualified and you are next in line on the rehire list."While the above-quoted statement, which was read toemployees on September 8, fails to fully advise Respond-ent's employees of the rights enjoyed by economic strik-ers as delineated in Laidlaw Corp, 171 NLRB 1366(1968), the statement explaining the law was merely in-complete rather than false. I find that Respondent didnot grossly misrepresent the law by making the state-ment under consideration and recommend that the appli-cable paragraph of the complaint be dismissed.7. The September 17 meetingThe record reveals that Respondent held a meetingwith its Wapakoneta employees on September 17, theday before the election. It is undisputed that the meeting,which was held in the warehouse, commenced shortlyafter 10 a.m. Miller testified it ended at approximately10:20 a.m. Reliable record evidence reveals that Re-spondent's owner, Booher, read a prepared speechplaced in the record as Respondent's Exhibit 8 duringthe meeting. When he appeared as a witness, Boohergave no testimony concerning the meeting, save his as-sertion that he never threatened to close the plant at anytime. Miller indicated during his testimony, however,that he had read Booher's speech three to four timesprior to the meeting and he testified Booher's remarks atthe meeting were limited to the text of the prepared doc-ument. The General Counsel sought, through the testi-mony of employees Cable, R. Vantilburg, Teddy Cross,and Hemmert, to show that Booher departed from theprepared text and engaged in unlawful conduct duringthe meeting.Employee Cable indicated during his testimony that allof Respondent's Wapakoneta employees and managementofficials attended the September 17 meeting. He recalledthat Booher acted as Respondent's spokesman, and thatbefore he started to read a speech he commented that hewas sick as he had an ear infection or cold. Asked whatBooher discussed after mentioning his illness, Cable as-serted that Booher told them that he would not have theUnion in there telling him what to do; and that anyonewho was for the Union, he would not have him at all.Asked what else he could remember, Cable testified hejust read the speech about the Union and he wanted usall to vote "No." Asked if Booher made any statementsabout closing the shop, Cable claimed he said he wouldclose the shop if he had to.Robert Vantilburg's description of the September 17meeting was quite brief. He, like Cable, indicated thatBooher started the meeting by talking about his illness.He claims Booher then asked for a show of hands ofwho all were with him, and thereafter said somethingabout going to Dayton with employee Cross.Hemmert's recollection was that Booher told employ-ees at the September 17 meeting that, if the Union wereto get in there, he would shut the doors down, and hehad a bunch of daughters and a few sons-in-law that hewould bring in there to replace them. According toHemmert, Booher went on to say he "didn't want nonon-christian organization" running his business, and, atsome undescribed point, he said that, if the Union wereto get in there, he would immediately drop everybody'sbenefits and their wages would drop to the minimum.Asked whether Booher asked the people attending anyquestions, Hemmert replied: "Yeah, how many weregoing union-and he hoped that everybody would stickwith the Company." When counsel for the GeneralCounsel then asked: Did he ask for a response in anyway, from you? Hemmert stated: "Not really."i7Askedif Booher made any statements about what wouldhappen to him if he did not vote for the Company, Hem-mert replied: "You'd be looking for another job." Whencounsel for the General Counsel then asked if Boohermade such a statement, Hemmert replied: "Yeah, well,he didn't want anybody that wasn't for the Companyworking for him." According to Hemmert, he looked athis watch and the clock in the lunchroom and noted themeeting ended at 10:45 a.m. He did not recall whetherBooher had anything in his hand during the meeting.Teddy Cross, a truckdriver employed by Respondent,was the last General Counsel witness to describe theSeptember 17 meeting. Cross testified he attended fourmeetings, and he indicated he could not recall muchabout the first three meetings. He recalled that Booherindicated at the meeting under discussion that he wantedto see everybody vote "NO." He then indicated thatmore was said, but he did not remember what it was allabout. Thereafter, in response to leading questions, he re-called that Booher made reference to starting a zero-to-zero on wages, and that Booher indicated there were noguarantees and if the Union got in he did not have tosign a contract. Asked if strikes were discussed, heclaimed Booher said he could hire people off the streetto come in and do the work; employees would have nopaycheck coming in; and he would not have to hire em-ployees back until he wanted to. Asked if employeeswere asked to raise their hands, he stated they wereasked to raise their hands to see how many were for theUnion and how many were against the Union at onemeeting. He claims the meeting started at 10 a.m. andended at 10:50 a.m. 8'7 During cross-examination Hemmert testified he was not asked di-rectly which way he was going to vote at any meeting.'8 Cross claims he left for Dayton as soon as the meeting was over andlogged the time as 10:50 a.m. in his logbook. The logbook was not pro-duced.429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel for the General Counsel contends in his briefthat I should find upon review of the testimony of em-ployees Cable, Vantilburg, Hemmert, and Cross thatduring the September 17 meeting Booher: (1) threatenedto fire prounion employees if the Union got in; (2) polledemployees to ascertain their union sentiments; (3) threat-ened plant closure if the Union got in; and (4) threatenedto eliminate employee benefits and reduce them to theminimum wage if the Union got in. While I agree withhis assertion that the record strongly suggests thatBooher departed from his prepared text on September17,19 careful consideration of the testimony offered bythe General Counsel fails to convince me that Booherengaged in most of the conduct attributed to him duringthe September 17 meeting.With respect to Cable's assertion that Booher told em-ployees at the September 17 meeting that he would nothave the Union in there telling him what to do; and that"anybody that was for the Union, that he wouldn't havethem at all," I note that the remarks described would notappear to constitute a conclusion Cable may havereached upon hearing the prepared speech read byBooher during the meeting. Since Booher failed to denythat he made the remarks attributed to him by Cable,and I am persuaded that Cable sought to truthfully relatewhat he recalled of the meeting, I find, as alleged, thatRespondent, through Booher, threatened during the Sep-tember 17 speech to fire employees who were for theUnion if the Union got in. By engaging in such conduct,Respondent violated Section 8(a)(1) of the Act as al-leged.Turning to the contention that Respondent polled itsemployees to ascertain which way they would vote, Inote that Vantilburg's claim that Booher asked for ashow of hands of those who were with him is contradict-ed by the testimony of Hemmert and that Cross indicat-ed during his testimony that the show of hands may havebeen requested at another meeting. In the circumstances,I find that the General Counsel has offered insufficientprobative evidence to show that Respondent unlawfullypolled its employees during the September 17 meeting.With respect to Booher's alleged threat to close theplant and replace the employees with his daughters andtheir husbands, I note that the September 17 preparedspeech contains considerable discussion of the possibilityof a strike and the actions Respondent could or mighttake if a strike occurred. While I have no doubt thatHemmert attempted to give his best recollection of whatwas said at the September 17 meeting, he clearly voicedthe conclusions he reached upon hearing the speech andI am persuaded that Booher's comments concerning pos-sible Respondent actions in event of a strike causedHemmert to conclude Booher was threatening to closethe plant and replace employees with his relatives.Absent corroboration of his testimony, I am unwilling tofind that Booher, who denied ever threatening to closethe plant, uttered the threat under discussion during theSeptember 17 meeting.'9 In the absence of a specific denial. I credit Cable's assertion thatBooher commenced the meeting by telling employees he was ill, asCable's testimony was corroborated by Vantilburg.Similarly, Cross' unsupported claim that Booherthreatened during the speech to eliminate employee ben-efits and reduce employees to the minimum wage if theUnion got in appears to be a conclusion reached byCross upon hearing that portion of the prepared speechdealing with Respondent's bargaining obligations and in-tentions in event its employees selected the Union astheir bargaining representative. As Cross' assertion wasnot corroborated by the other employees and it appearslikely that he was stating his conclusions rather thanwhat Booher actually said, I find that the General Coun-sel has offered insufficient evidence to prove that Re-spondent threatened plant closure if the Union got in onSeptember 17.8. Booher and Miller's September 17 and 18discussions with driver CrossIt is undisputed that, immediately after conducting theSeptember 17 meeting with employees, Booher went toDayton, Ohio, with Cross in the Company's truck. Crossclaims that, during the trip to Dayton, Booher asked himhow he felt about the Union; if he had talked to anypeople on the CB about it, and if so how they felt; howhe was going to vote; and if he would wear a procom-pany sticker that said "Go with the flow-vote no."While Booher admitted that he discussed the Unionwith Cross for perhaps 5 minutes during the ride toDayton, he claimed that Cross initiated the discussion bytelling him: "You know, Mel, you and I have beenfriends too long that I don't have to wear one of thosebadges." According to Booher, there was little other dis-cussion of the Union. He denied he asked Cross duringthe trip whether he was going to vote for the Union orthe Company.In addition to attributing the above-described remarksto Booher, employee Cross testified that before he votedon September 18 Miller told him, "Think of two things:your car and you house. If you don't vote no, I'll breakyou arm." Miller admitted when he appeared as a wit-ness that Respondent had either made loans to or ar-ranged for Cross to obtain loans for his car and hishouse. He admitted he told Cross before he voted to re-member two things, a house and a car, but denied hetold him he would break his arm if he did not vote no.Obviously the conflicting testimony set forth aboveposes a situation in which the credibility of the witnessesmust be determined.With respect to the Cross-Booher conversation, I noteinitially that, while Booher has an interest in the out-come of this case, Cross is a somewhat disinterestedparty as he has not worked for Respondent since Sep-tember 1981. While the testimony given by this employ-ee regarding the September 17 meeting consisted primar-ily of the conclusions he reached upon hearing Booherread a prepared speech, his description of occurrencesduring the trip to Dayton with Booher was delivered instraightforward manner without hesitation. On the otherhand, when Booher referred to the conversation hefailed to state his best recollection of the conversationand chose, instead, to merely assert that Cross started theconversation and to generally deny that he asked Cross430 OHIO NEW AND REBUILT PARTS, INC.how he was going to vote in the election. Cross was themore impressive witness, and I credit his assertion thatBooher, who had just concluded a speech by stating hewas "personally asking you [the employees] to vote notomorrow," asked him on the ride to Dayton how he in-tended to vote in the election.With respect to Booher's claim that the employees,rather than himself, initiated the conversation concerningthe procompany button, I am inclined to accept Booher'stestimony because the record reveals that Miller had of-fered Cross such a button at some unspecified time and itwould seem logical to assume that Cross would initiatesuch a conversation as he apparently was not wearingsuch a button on September 17. In sum, for the reasonsstated, I find that Respondent, through Booher, violatedSection 8(a)(1) by interrogating an employee concerninghis union sentiments on September 17, 1981. 1 furtherfind that the General Counsel has failed to offer suffi-cient probative evidence to prove that Cross was askedby Booher to wear a procompany button on the samedate.While I have concluded there was an element of truthin Booher's denial that he engaged in the conduct attrib-uted to him during the ride to Dayton, I have no diffi-culty in deciding that Cross is to be credited rather thanMiller. Throughout the trial, I gained the impression thatMiller was tailoring his testimony to meet the needs ofRespondent's defenses. I find, as alleged, that Millersought to interfere with, coerce, and restrain Cross in theexercise of his Section 7 rights on September 18, 1981,by uttering to Cross the remark attributed to him by theemployee. Such conduct violates Section 8(a)(l) of theAct as alleged.9. The attendance policyParagraph 10(a) of the complaint alleges that Respond-ent violated Section 8(a)(l) by adopting a more stringentattendance policy on July 20, 1981.Miller indicated during his testimony that althoughRespondent sought to deter employee absenteeism priorto July 20 by giving employees a bonus of $1 per hour ifthey worked the scheduled hours during a given week,Respondent had no written attendance policy. Indeed,the record reveals that employees could, prior to July20, be absent for extended periods of time and suffer noconsequence. Illustrative is the fact that the record re-veals that employee Charles Hogan had some 23 days ofunexcused absence between January 1, 1981, and May 9,1981, but was not terminated until the latter date. Simi-larly, the record reveals that several of the alleged discri-minatees in the instant case (R. Vantilburg and D. Cable)missed work on numerous occasions, failing even to callin, prior to July 20 without suffering any consequenc-es.20It is undisputed that Respondent promulgated and im-plemented a new attendance policy on July 20 by distrib-uting the following document to its employees and post-ing a copy on its bulletin board.20 See Resp. Exhs. I and 2.In order to assure good attendance and equity inapplication of discipline, the following guidelinesare being established.Whenever you are absent, you are expected tocall in and notify the Company. You must notifythe Company as to why you will be off andwhen you are expected to return.Three consecutive days without a call in willbe considered a voluntary quit.An employee who misses 3 days of work(except on the advice of a doctor) in a 6 monthperiod will be given an oral warning to improvehis attendance.After the 4th missed work day (or occurrence)he will be given a written warning, in an effort toimprove his attendance.After the 5th occurrence, the employee will begiven a disciplinary suspension of 3 days.If after this, there is a 6th occurrence, the em-ployee will be terminated for excessive absentee-ism.The Company insists upon good attendance inorder to get the work done that is to be done. Also,when an employee misses work his fellow employ-ees have to work hard to take up the slack.During his testimony, Miller sought to clarify and fur-ther define the attendance policy followed by Respond-ent from July 20 forward. He explained the meaning ofthe word "occurrence" used in the written documentgiven to employees by indicating that, basically, an oc-currence was an unexcused absence.21 Asked whetherany excuse other than a doctor's excuse caused Respond-ent to treat employee absences as unexcused, Miller indi-cated that such determinations were made on an ad hocbasis. In this vein, he testified that death in the familywould cause him to treat an absence as excused, and headmitted that, on one occasion when an employee spent5 days in jail without calling in or subsequently present-ing a written excuse, he treated the absence as excused.On the other hand, Miller indicated that if an employeeleft work sick but returned to work without a doctor'sexcuse, his absence would be treated as an unexcused ab-sence.22Finally, Miller indicated that Respondent al-tered its recordkeeping upon adopting its new attendancepolicy as it commenced on July 20 to maintain attend-ance cards for each employee rather than simply notethe fact of or reason for employee absences on theirtimecards.In sum, the record reveals that Respondent had no setattendance policy prior to July 20 and that employeescould absent themselves from work without calling in oroffering an excuse for their absence upon their return21 If an employee was absent for one-half day and the absence wasdeemed unexcused, he was credited with one-half occurrence.22 Miller testified certain situations permitted employees to request andreceive leaves of absence and that, if such leave was granted, the ab-sences did not count as occurrences. In this regard, he indicated thatRobert and Harry Vantilburg were granted a leave of absence during theweek preceding Robert's termination as their father had been hospitalizedwith a serious illness.431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand suffer no consequences until they had been absent sofrequently that even the most lenient of employers wouldhave terminated them. On July 20, 11 days after theUnion demanded recognition, and I week after theUnion filed its petition in Case 8-RC-12562, the attend-ance policy under discussion was implemented. Underthe new policy, employees were required to call in ifthey were to be absent and they were required to submita doctor's excuse if their absence was to be deemed to beexcused. Under the new policy, six unexcused absenceswithin a 6-month period subjected the employees to dis-charge.In agreement with counsel for the General Counsel, Ifind that the facts summarized above warrant an infer-ence that Respondent promulgated and adopted its at-tendance policy on July 20 because its employees wereseeking union representation.During the trial Respondent, through the testimony ofMiller, claimed that it had hired a new safety director atsome unstated time prior to July 20 and that he washired, in part, because Respondent desired to promulgatean attendance policy and a safety policy. Respondent didnot, however, adduce any testimony which would revealthat the new safety director promulgated the attendancepolicy under discussion prior to the commencement ofthe union organizational campaign, and it offered noreason for selecting July 20 as the date for implementa-tion of the policy.In sum, I find that the General Counsel has proved,prima facie, that Respondent implemented a more strin-gent attendance policy for discriminatory reason on July20, 1981. I further find that Respondent has failed torebut the General Counsel's prima facie showing of viola-tion. Accordingly, I find that by promulgating and im-plementing the policy under discussion on July 20, 1981,Respondent violated Section 8(a)(1) of the Act as al-leged. 2C. The Alleged 8(a)(3) Violations1. The August 11 suspension and reprimand ofSteven LeugersParagraph I of the complaint alleges that Respondentsuspended and reprimanded employee Steven Leugers onAugust 11, 1981, because he made complaints concerningunsafe working conditions and/or in order to discourageemployees from engaging in concerted activities for thepurpose of collective bargaining or other mutual aid andprotection.'3 The record reveals that Respondent, after being investigated byOSHA as a result of employee complaints, promulgated and implementeda "Progressive Disciplinary Program" on July 27, 1981, to "insure propercompliance with Company Safety Regulations and O.S.H.A. require-ments." Although such action was not alleged as a violation in the com-plaint, counsel for the General Counsel urges me to find that Respondentviolated Sec. 8(a)(3) and (I) of the Act by promulgating and implement-ing the policy. As the General Counsel failed to amend the complaint toallege that the action under discussion was unlawful, Respondent madeno attempt to explain why the action was taken on July 27. In the cir-cumstances, I conclude the issue was not fully litigated at the trial andrefrain from finding the violation. Assuming, arguendo, the issue was fullylitigated, I conclude no violation of the Act has been established. SeeAtlas Corp., 256 NLRB 91 (1981).The facts concerning the situation Leugers found him-self in on August 11 are not in dispute. Leugers indicatedduring his testimony that his work tasks at Respondent'sWapakoneta plant included changing batteries, loadinglead into a smelter which melted the lead, and pouringlead from the smelter into castings called pigs. With re-spect to the last described task, Leugers indicated the hotmolten lead in the smelter reaches approximately 800 de-grees and, to accomplish pouring of the lead into pigswhich are positioned on a rotating platform, the pourerputs on asbestos gloves to protect his hands when hereaches into the top of the smelter to operate the valvethat permits the lead to escape. According to Leugers,he notified Halter on August 10 that the available asbes-tos gloves had no more asbestos on the fingers and theemployee asked if any new asbestos gloves were avail-able. After Halter answered that gloves were on orderbut had not been received, Leugers put on two pair ofthe available gloves which afforded cloth protectiononly for the fingers and poured the lead from the smelt-er.On the afternoon of August 11, while he was puttingwater into batteries and wiring them so they could becharged the following day, Halter approached Leugers,who had helped load the smelter with lead that day, andtold him to pour the lead into the pigs. Leugers informedHalter he would not pour the lead because the Companyhad not provided him with proper safety equipment, andadded that he was willing to perform any other workthat Halter wanted to assign to him. Halter instructedthe employee to go home if he would not pour the lead.Leugers indicated during his testimony that he had notcompleted watering and wiring the batteries which wereto be changed the following day when he was sent homeabout 2 p.m.When he reported for work on August 12, Leugerswas given a letter of reprimand signed by Miller whichstated:24This is to advise you that your performance of yes-terday, where you were grossly insubordinate andrefused to perform reasonable duties cannot be tol-erated.This is your final warning that should there be a re-occurrence of this behavior it may lead to furtherdisciplinary action, up to and including discharge.Citing Keystone-Seneca Wire Cloth Co., 244 NLRB 398(1979), and Thermofil, Inc., 244 NLRB 1056 (1979), theGeneral Counsel argues that the facts in the instant caseparallel those in the cited cases, and, accordingly, Ishould conclude that Respondent violated the Act whenit temporarily suspended and subsequently reprimandedLeugers. I aqree.In the cited cases, the employees involved refused tooperate machines because they personally felt that theymiqht be injured. Neither employee discussed his inten-tion to refuse to operate his machine with other employ-ees prior to his refusal to perform, but in each instance24 See G.C Exh. 38.432 OHIO NEW AND REBUILT PARTS, INC.the facts revealed that the employees were pursuing amatter of concern to other employees who were notshown to have disavowed the action of the protestingemployee. Here, the record reveals that Leugers refusedto pour lead because he felt his fingers might get burned.While he did not discuss his intention to refuse to pourthe lead with his fellow employees, the record revealsthat several employees other than Leugers regularly ac-complished the necessary pouring of lead from the smelt-er, and those employees were not shown to have dis-avowed Leugers' refusal-to-pour action. Under the ra-tionale expressed in the above-named cases, Leugers en-gaged in protected concerted activity when he refused topour lead on August 11. In the circumstances described,I find that by sending Leugers home at 2 p.m. on August11 and by issuing a written reprimand to him on August12, Respondent violated Section 8(a)(3) of the Act as al-leged.2. The discharge of Daniel CableParagraph 12 of the complaint alleges that Respondentdischarged Dan Cable on September 22, 1981, becausehe had joined, supported, or assisted the Union and/orengaged in protected concerted activities and/or in orderto discouraqe employees from engaging in union or otherprotected concerted activities.Cable was hired by Respondent in mid-May 1981.While employed, he worked as a laborer in the batterycutting room. His job involved scrapping old batteries.During the union campaign, Cable signed an authori-zation card on July 7, and, on July 7 and 8, he distribut-ed cards to other employees. Some six other employeessigned cards given them by Cable.As noted, supra, Cable made his union sentimentsknown to Booher, Halter, and Miller at the small groupmeeting he attended on September 8. It is clear, and Ifind, that Respondent was fully aware of the fact that hefavored representation of the employees by the Union.Respondent claims that Cable was lawfully dischargedpursuant to the attendance policy it promulgated andadopted on July 20. The General Counsel contends thatthe discharge was unlawful because: (1) it resulted as aconsequence of an unlawfully implemented attendancepolicy; (2) that Cable was the victim of disparate treat-ment; and (3) that the reason assigned was shown to bepretextual because Respondent did not, in dealing withCable, follow the attendance policy implemented on July20.With respect to the claim that Cable was subjected todisparate treatment, the General Counsel points, in par-ticular, to the attendance records of employees TomBoedecker (G.C. Exh. 41), Miller's testimony revealingthe absenteeism of employee Carl Williams, the attend-ance record of Richard Koch (G.C. Exh. 40), and the at-tendance record of employee Ron Bigham (G.C. Exh.42).Boedecker's attendance record reveals he was chargedwith 13 days of unexcused absences during the periodJuly 20 through August 8. In addition, although Re-spondent ceased to record the employee's unexcused ab-sences after August 8, Miller indicated during his testi-mony that Boedecker did not report for work or call induring the 30 days preceding his termination for absen-teeism on September 8, 1981. Asked why he did not ter-minate Boedecker after he had accumulated six unex-cused absences, Miller testified he wanted to wait untilthe employee came back to work and he had heard hisexcuse for being absent.Respondent had no attendance record for Carl Wil-liams but produced the employee's timecards which re-vealed he had unexcused absences on August 9 and 29,and September 9, 19, 25, and 26. While Williams submit-ted no doctor's excuse for his absence on August 9,Miller testified he decided to treat the absence as ex-cused because Williams subsequently presented a doc-tor's excuse indicating his absences from August 10through August 17 were caused by a sacroiliac condi-tion.Inspection of Koch's attendance record reveals that atone time eight "X" marks denoting unexcused absenceswere placed on the card. Thereafter the letters "EO"(excused other) were placed over the X mark for thedate August 22 and a circle or zero was placed over theX mark for the date October 4. Miller failed to indicatewhen discussing the Koch attendance record why theAugust 22 absence was excused, but he testified the zerowas placed in the square for October 4 because Kochwas actually present that day and was erroneouslycharged with an unexcused absence. According toMiller, Koch was also erroneously charged with an un-excused absence on October 14 after the employee quiton October 13.Bigham's attendance record reveals that he wascharged with 13 days of unexcused absence during theperiod July 20 through October 1.25 At some subsequenttime, three of the full-day absences (August 10, 11, and25) and a one-half day absence (August 24) were re-marked excused s/s (self sickness). Additionally, Bigh-am's absence during the period September 14 throughSeptember 18, three of which had previously beenmarked as unexcused, were marked excused with theletter LA (leave of absence). Miller indicated he excusedBigham's 5 days of absence on September 14, 15, 16, 17,and 18 because he learned the employee was in jailduring that period.Employee Cable's attendance record was placed in therecord as General Counsel's Exhibit 45. It reveals thatCable was charged with unexcused absences on August10, 15, and 24 and September 12 and 20. Additionally, hewas charged with one-half day of unexcused absence onSeptember 1. During his testimony, Miller indicated thatthe Cable attendance record was inaccurate and failed toreveal the full extent of Cable's unexcused absences.Thus, through Miller, Respondent placed a compilationof Cable's attendance in the record as Respondent's Ex-hibit 2. Inspection of the document coupled with Miller'stestimony produces the following: The exhibit reflectsthat Cable had unexcused absences on September 8 and19, but Miller testified such entries are incorrect becauseSeptember 8 was a holiday and Cable actually workedon September 19 until all employees clocked out to25 He was charged with one-half day unexcused absences on August24 and September 25.433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDattend a company picnic. Continuing, Miller testifiedCable was charged with an unexcused absence onAugust 10 because he went home sick and failed to bringin a doctor's excuse the next day; that he was chargedwith an unexcused absence on August 15 when he calledin and reported he had car trouble; that he was chargedwith one-half day of unexcused absence on August 22because he was 30 minutes late and left at 10:30 a.m. be-cause he was mad because he lost his attendance bonus;he had an unexcused absence on August 24 because hedid not show up or call in; he had an unexcused absenceon September 12 because he did not show up or call in;he had an unexcused absence on September 14 becausehe came in with a doctor's excuse indicating his girl-friend had been treated and Miller would not accept hisclaim that he had to take his live-in girlfriend for treat-ment. Respondent's exhibit in question is somewhat am-biguous as it indicates Cable subsequently brought in adoctor's excuse for his September 14 absence and it indi-cates he was absent on September 21 but brought in adoctor's excuse for that absence on September 22.On September 15, Cable was given a letter whichstated, inter alia:26In lieu of suspension, this is yourfinal warning that any absenteeism with or without aDoctor's excuse or early departures will result inyour immediate dismissal. [Emphasis supplied.]On September 22, the alleged discriminatee appeared forwork with a doctor's excuse for the September 21 ab-sence. Miller refused to accept the excuse and terminatedthe employee.In Wright Line, 251 NLRB 1083, 1089 (1980), theBoard set forth the causation test to be used in all casesalleging violation of Section 8(a)(3), stating:First, we shall require that General Counsel make aprima facie showing sufficient to support the infer-ence that protected conduct was a "motivatingfactor" in the employer's decision. Once this is es-tablished, the burden will shift to the employer todemonstrate that the same action would have takenplace even in the absence of the protected conduct.Summarized, the record in this case reveals: that Re-spondent, through Booher, exhibited marked unionanimus during meetings with employees on August 12and September 8 by, inter alia, indicating he would knowthe identity of union supporters after the election and hewould fire them; that employee Cable interrupted man-agement's presentation at the September 8 small groupmeeting he attended by telling management officials thathe favored union representation and by telling the otheremployees that, while belonging to three unions, he hadnever been treated as management predicted they wouldbe treated if they selected the Union as their bargainingagent; that Respondent unlawfully implemented a newattendance policy shortly after the Union petitioned foran election, and the policy indicated that work missed"on the advice of a doctor" would be treated as an ex-cused absence; that an election was held on September28 See G.C Exh. 21.18, a Friday, and challenges were determinative of theresults; that Cable was warned on September 15 that ifhe missed any further work "with or without a Doctor'sexcuse" he would be immediately terminated; that afterimplementation of the July 20 attendance policy Re-spondent treated absences of employees other thanCable, including absences caused by sickness, as excusedabsences although no doctor's or other written excusewas tendered to management; and that on September 21,3 days after the election was held, Cable, who then hadbeen charged with less than six previous absences fromJuly 20 to that date, was absent and, on September 22,Respondent refused to accept the doctor's excuse he of-fered to justify the absence and terminated the employee.Patently, the facts summarized above are sufficient tosupport the inference that Cable's union activity was a"motivating factor" in Respondent's decision to termi-nate him.Respondent sought to defend its decision to ter-minate Cable by placing a compilation of his absences inthe record to show that it had actually been quite lenientwith Cable as he had a bad absenteeism record from hisdate of hire-May 14, 1981-until the date of his dis-charge on September 22. While the document, Respond-ent's Exhibit 2, does, in fact, reveal that Cable did notshow up for work and failed to call in on several occa-sions prior to July 20, 1981, that evidence is not germanebecause Respondent notified its employees on July 20that their prior absences would not be counted againstthem when the new attendance policy was implemented.With respect to the period extending from July 20 toSeptember 22, the compilation, as corrected by Millerduring his testimony, fails to reveal that Cable had sixunexcused absences within a 6-month period at the timehe was terminated if the September 21 absence wasdeemed to be excused rather than unexcused. As Re-spondent failed to give a persuasive reason for its deci-sion to alter its policy so as to treat Cable's absences sub-sequent to September 15 as unexcused even if he justifiedthe absence(s) by presenting a doctor's excuse for them, Iam compelled to conclude it took such action because itdesired to terminate him because of his union activitiesand sentiments.In sum, I find that Respondent has failed to demon-strate that it would have terminated Dan Cable on Sep-tember 22, 1981, even in the absence of his protectedconduct. I find, as alleged, that by discharging Cable onSeptember 22, 1981, Respondent violated Section 8(a)(3)and (1) of the Act.3. The discharge of Robert VantilburgParagraph 13 of the complaint alleges that Respondentterminated employee Robert Vantilburg on October 8,1981, because he had joined, assisted, or supported theUnion and/or because he had engaged in concerted ac-tivities for the purposes of collective bargaining or othermutual aid or protection. It is undisputed that Vantilburgwas discharged on October 8 when he refused to operatea saw which cuts off the tops of batteries. The facts sur-rounding Vantilburg's refusal to operate the saw are indispute.434 OHIO NEW AND REBUILT PARTS, INC.The record reveals Vantilburg was hired by Respond-ent on November 4, 1980. He worked throughout hisemployment in Respondent's battery cutting room wherethe tops were sawed off of batteries and the lead was re-moved. According to Vantilburg, four men were usuallyinvolved in the sawing operation; one takes batteries offof a skid and puts them on rollers upside down to drainthe battery acid: the saw man then passes the batterythrough the saw cutting off the battery posts and top; athird man slides the batteries down over rollers; and afourth man removes the batteries from the rollers andstacks them.Vantilburg first manifested his concern over the safetyof the battery saw at some unstated time shortly prior toApril 17, 1981, by calling OSHA and filing a complaintwith that office. Thereafter, on April 17, OSHA compli-ance officer Ron Huffman appeared at the Wapakonetaplant to conduct an inspection. As noted, supra, Halterthen threatened to fire Vantilburg if he spoke with Huff-man during the inspection. Despite the threat, Vantilburgshowed him the battery saw and demonstrated how acid,lead, and plastic chips came out of both ends of the sawwhen batteries were passed through it.On May 15, 1981, Vantilburg received a letter fromGlen L. Butler, area director for OSHA, advising him,inter alia, "The battery cutter saw was inspected andfound to be in violation. The rollers had been repairedprior to the Compliance officer's arrival at the plant."27Enclosed with the letter were copies of the alleged viola-tions found by the compliance officer. With respect tothe battery saw, the following alleged violation wasnoted:29 CFR 1910.212(a)(1): Machine guarding was notprovided to protect operator(s) and other employ-ees from hazard(s) created by flying chips:At the battery cutting saw in the cutting room atthe north end of the building. Lead and plasticchips were fying out of the saw at both ends ofthe apparatus. Employees were exposed to flyingchips penetrating the sides of the face shield.The citation listing the described alleged violation indi-cated that the alleged battery saw violation was to beremedied by May 4, 1981.After the April OSHA inspection, Vantilburg askedthat he be taken off the saw because he had gotten acidin his eyes on several occasions even though he wore ap-propriate safety gear which included a face shield, arm-guards, an apron, and boots.28He claims his request wasgranted and that thereafter Russell Metzger and DonKing alternated operating the saw. Vantilburg further in-dicated that Halter asked him to run the saw in mid-August and approximately 1 week before the September18 election. He refused on both occasions and claimsHalter told him he would get someone else.2927 See G.C. Exh. 46.2" Vantilburg testified without contradiction that he went to thedoctor three times after getting battery acid in his eyes and that hemissed several days' work after such mishaps.29 Halter denied that Vantilburg ever told him he refused to operatethe saw. and he testified there was never a 2-month period during whichDuring the union organization campaign, Vantilburgsigned an authorization card. As noted, supra, he attend-ed the same group meeting employee Cable attended onSeptember 8 at which cards were used to explain the dis-advantages of belonging to the Union. At or about thetime of the September 8 meeting, Booher interrogatedVantilburg concerning his union sentiments, and, as indi-cated, supra, Vantilburg informed Booher he intended togo to a union meeting that night to ask them the samequestions management had asked at the meeting.At some point not described with any certainty by thewitnesses who testified at the hearing, an extra rubberflap was added to both ends of the battery cutting saw toreduce the amount of lead, plastic, and acid which camefrom the saw when it was in operation. It is undisputed,however, that even with the added rubber flaps lead,plastic, and acid continued to be thrown by the saw, par-ticularly on those occasions when all the battery acidhad not been emptied out of the batteries.During the week preceding his discharge, Vantilburqand his brother Harry requested and were granted leavesof absence for Monday through Thursday because theirfather was in the hospital. Miller testified without contra-diction that, while they had promised they would returnto work on Friday, neither reported on Friday or Satur-day. On Monday morning, October 8, some 10 minutesbefore Robert Vantilburg refused to operate the batterycutting saw, Miller claims he agreed to extend both em-ployees' leaves of absence to cover Friday and Saturday.At approximately 7 a.m. on Monday, October 8, Millerappeared in the doorway to the cutting room and toldRobert Vantilburg he wanted him to operate the batterycutting saw. What happened thereafter is in dispute.Vantilburg claims he told Miller he did not want to be-cause it was unsafe; that lead and acid and plastic chipsstill flew out of it. According to Vantilburg, Miller theninformed him: "When you are working for me you willdo anything I tell you to do." Vantilburg claims he theninformed Miller he would do anything back there exceptfor running the saw and that he specifically told him hewould load rollers, beat lead out of batteries, or anythingback there. At that point, Vantilburg claims Miller toldhim to go home.Miller's version of the incident which led to Vantil-burg's termination is that he told Vantilburg he wantedhim to operate the saw, and Vantilburg replied he wasnot going to run the saw, have Russell Metzger do it.Miller claims Vantilburg said nothing about the saw notworking right; said nothing about acid in his eyes; andgave no reason for refusing to operate the saw.30Millertestified that he would have caused the flaps on the sawto be repaired or he would have issued safety goggles toVantilburg if he had indicated he did not want to oper-ate the saw because he felt it was unsafe.Vantilburg did not operate the saw. I credit Vantilburg who was by farthe more impressive witness.ao Respondent sought to corroborate Miller's testimony throuqh em-ployee Metzger. Metzger was a very confused witness and his testimonyis not reliable. In any event, he indicated he did not hear all of the con-versation between Miller and Vantilburg on the occasion in question.435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI credit Vantilburg's version of the conversation whichled to his discharge. In addition to the fact that Millerwas an evasive witness, I note that when Leugers re-fused to pour lead from the smelter because suitable as-bestos gloves were not available, Miller issued him awarning the next working day which indicated Miller'sfeeling that the employee had engaged in insubordinateconduct. I conclude he reacted in like fashion when Van-tilburg told him he would not operate the saw because itwas unsafe.The General Counsel claims the record reveals thatRobert Vantilburg was discharged because he was aknown union advocate, and because he engaged in pro-tected concerted activity by refusing to operate the bat-tery cutting saw on October 8. 1 conclude that he hasfailed to establish, prima facie, that Vantilburg was firedbecause of his union activities. In this connection, I notethat Respondent placed a compilation which allegedlyrevealed Vantilburg's attendance record in evidence asRespondent's Exhibit I. That exhibit reveals that Vantil-burg experienced numerous absences from work whichwould have been deemed unexcused if the same criteriaapplied to Cable's absences were applied to Vantilburg'sabsences. Had Respondent desired to discharge Vantil-burg because of his union activities, I am convincedMiller would have treated Vantilburg's absence on theFriday and Saturday preceding October 8 as unexcused,thus enabling Respondent to claim he was discharged be-cause of absenteeisms. In my view, the sole issue in theVantilburg situation is whether he was engaged in pro-tected concerted activity when he refused to operate thebattery cutting saw on October 8.In agreement with counsel for the General Counsel, Iconclude that the record reveals that Vantilburg engagedin protected concerted activity when he refused to oper-ate the battery saw on October 8. Thus, it is undisputedthat subsequent to the time that the OSHA complianceofficer determined that the cutting saw was operated inviolation of OSHA standards because it emitted lead andplastic chips, the saw continued to emit acid, bits of lead,and pieces of plastic.3s In the circumstances, Vantil-burg's belief that the saw was unsafe was a reasonablebelief. While Vantilburg, an experienced saw operator,was not shown to have discussed his intention to refuseto operate the saw with his fellow employees, the recordclearly reveals that other employees operated the sawmost of the time. Consequently, Vantilburg's refusal tooperate the saw benefited and was of concern to otheremployees, who were not shown to have disavowed hisaction. In my view, the situation described is comparableto the situations of the employees who refused to operatemachines in Thermofil, Inc., supra, and Keystone-SenecaWire Cloth Co., supra.In sum, for the reasons stated, I find that by terminat-ing Robert Vantilburg because he engaged in protectedconcerted activity by refusing to operate the battery cut-ting saw on October 8, 1981, Respondent violated Sec-tion 8(a)(l) of the Act.sL All the employee witnesses who gave testimony, including Hem-mert, Stauffeur, and Respondent witness Metzger indicated as muchduring their testimony.D. The Request for a Bargaining OrderThe complaint alleges that on July 9, 1981, the Union,which then represented a majority of the employees inan appropriate bargaining unit, demanded that Respond-ent recognize it as the collective-bargaining representa-tive for such employees and that Respondent unlawfullyrefused to accede to the request, thereby violated Sec-tion 8(a)(5) of the Act.At the outset of the hearing, the parties agreed by stip-ulation that the appropriate bargaining unit is:32All full-time and regular part-time production andmaintenance employees, truckdrivers and countersales employees employed by the Employer at its100 Keller Dr., Wapakoneta, Ohio and its 459North Main St., Lima, Ohio facilities, excluding alloffice clerical employees, professional employees,guards and supervisors as defined in the Act.As noted, supra, the Union did not, as of July 9, 1981,possess any authorization cards which had been executedby employees employed at Respondent's Lima facility.Moreover, I have indicated I do not credit Union Repre-sentative Brodie's assertion that he told Respondent's as-sistant manager Halter on July 9 that the bargaining unithe represented was composed of the employees em-ployed at both the Lima and the Wapakoneta facilities.Accordingly, I find that the Union did not request recog-nition as the bargaining agent of employees in the bar-gaining unit which was stipulated to be appropriate onJuly 9 as alleged.With further regard to the complaint allegations relat-ing to the Union's representative status on July 9, I notethat the only evidence offered to reveal the names andnumber of employees in the above-described bargainingunit at any given time is a document entitled "Agree-ment on Voting Eligibility" dated August 10, 1981,which was placed in the record as the General Counsel'sExhibit 4. That document reveals that as of August 10 30named eligible voters were employed at the Wapakonetafacility and that 5 named eligible voters were then em-ployed at the Lima facility.In sum, as the record fails to reveal that the Union re-quested recognition in an appropriate bargaining unit onJuly 9, and it also fails to reveal the names of employeesin the unit stipulated to be appropriate on July 9, it is ob-vious that Respondent in this case cannot be found tohave violated Section 8(a)(5) by refusing to recognize theUnion as the collective-bargaining representative of itsemployees on July 9, 1981.Under present Board law, the findings set forth aboveare not dispositive of the bargaining order issue in thiscase. As noted by the Board in Peaker Run Coal Co., 228NLRB 93, 93-94 (1977), the Supreme Court in NLRB v.Gissel Packing Co., 395 U.S. 575 (1969), approved theBoard's use of bargaining orders to remedy an employ-er's independent 8(a)(l), (2), or (3) violations which un-dermine a union's majority status and fatally impede theholding of a fair election. In Gissel, the Court described32 See G.C. Exh. 3.436 OHIO NEW AND REBUILT PARTS, INC.two types of situations in which such orders are appro-priate. The first involves those unfair labor practiceswhich are so outrageous and pervasive that traditionalremedies cannot erase their coercive effect, with theresult that a fair election is rendered impossible. Thesecond involves less extraordinary cases marked by lesspervasive unfair labor practices which nonetheless stillhave the tendency to undermine majority strength andimpede the election process. In my view, the unfair laborpractices committed by the Respondent were not so out-rageous and pervasive as to fall within the first categorydescribed in Gissel. Remaining then is the need to deter-mine whether the practices were such that a bargainingorder should issue upon the second theory described.In the second situation described in Gissel, the Boardwill issue a bargaining order to remedy 8(a)(1), (2), and(3) violations if the union represents a majority of em-ployee's employees at some point in time and the Boardfinds "that the possibility of erasing the effects of pastpractices and of ensuring a fair election (or a fair rerun)by the use of traditional remedies, though present, isslight and that employee sentiment once expressedthrough cards would, on balance, be better protected bya bargaining order."With respect to the Union's majority status, the recordreveals that the 19 employees named supra signed unionauthorization cards on or before July 9, 1981. Subse-quently, the following employees signed cards on thedates indicated: Teddy-Cross-7/18/81; Dan Hemmert-7/17/81; Lewis Brooks-7/23/81; and Bruce Lloyd-7/13/81.33 Thus the record reveals that 23 of the 35 em-ployees stipulated to be bargaining unit employees whowere eligible to vote executed authorization cards. WhileRespondent contends that the cards of 3 employees-Robert Vantilburg, Teddy Cross, and Dan Hemmert-cannot be counted because the employees were told thesole purpose of the card was to obtain an election, 20 ofthe cards are not challenged.34It is clear, and I find,that as of July 23, 1981, the Union represented a clearmajority of the employees in the appropriate bargainingunit.Summarized, the record in this case has caused me tofind that Respondent embarked upon an unlawful courseof conduct intended to cause its employees to abandonthe Union on August 12 when its owner threatened tofire union adherents and predicted that their selection ofthe Union as their representative would cause him toraise prices and go out of business. Thereafter, Respond-ent officials unlawfully interrogated employees concern-3J See G.C. Exhs. 10, 23, 30, and 31, respectively.34 While Vantilburg, Hammert, and Cross testified they were told thatby signing the card they would get an election, or (Cross) that they (theUnion) would try to get an election, each of the employees testified heread the card presented to him before he signed it. The pertinent lan-guage appearing on the cards is:AUTHORIZATION FOR REPRESENTATIONI hereby authorize the Truck Drivers, Warehousemen and HlelpersUnion, Local No. 908, through its Officers and Agents, to representme in rates of Pay, Hours of Labor, and other conditions of Employ-ment, including election by the National Labor Relations Board. Ifind that the cards signed by the employees named are valid cardswhich may be counted as valid authorizations.ing their union sentiments, informed them it was going todiscontinue the practice of giving pay advances, unlaw-fully adopted a more stringent attendance policy, soughtto intimidate an employee by insinuating he would re-ceive no further financial aid if he failed to vote for theCompany, and generally sought to convince employeesthat they would gain nothing if the Union became theirbargaining agent. Last, but not least, Respondent tempo-rarily suspended and reprimanded an employee for law-fully protesting safety conditions; terminated a secondemployee because he refused to perform what he justifi-ably considered to be dangerous work; and, subsequentto the election, discharged the most outspoken union ad-herent because he had openly supported the Union.In sum, the record clearly reveals that the Union rep-resented a majority of Respondent's employees in an ap-propriate bargaining unit on July 23, 1981, and thatthereafter Respondent engaged in the above-describedunfair labor practices with the intention of dissipating theUnion's majority status. As observed by counsel for theGeneral Counsel in his brief, the Board has found thatthreats of plant closure and the discharge of employeesfor engaging in union activity are actions which invari-ably create a lasting effect upon employees. In my view,each of the unfair labor practices committed by Re-spondent had a tendency to undermine the Union andimpede the election process. Noting that Respondent'scoercive conduct continued until the eve of the election,and that it terminated the most outspoken advocate afterthe election, I conclude that the possibility of erasing theeffects of past practices and ensuring a fair election bythe use of traditional remedies is indeed slight in the in-stant situation.In sum, having considered all the relevant facts con-cerning Respondent's unfair labor practices, I concludethat they were sufficiently serious and pervasive in char-acter to preclude the holding of a fair election and that,on balance, the sentiment of Respondent's employees ex-pressed through their signatures on cards would bebetter protected by issuance of a bargaining order.E. Case 8-RC-12562I have found that Respondent violated Section 8(a)(l)of the Act during the critical period during the criticalperiod by, inter alia: interrogating its employees regard-ing their union activities and sentiments; threateningplant closure if the employees selected the Union as theirbargaining agent; and threatening to fire employees forengaging in union activities. As these findings reasonablytend to substantiate the matters alleged in Objections 2and 3, the latter are sustained.Objection 1 alleges that on August 12, 1981, and onother occasions during the organizational campaign, theEmployer inflamed employees by stating the Petitionerwas anti-Christian and a good Christian would not votefor the Petitioner. While the record does reveal that Re-spondent's owner, Booher, characterized the Union as anon-Christian organization on August 12 and on otheroccasions, the record further reveals that employee Van-tilburg questioned the characterization at the August 12meeting and that the Union via a leaflet described in the437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDReport on Objections and Challenged Ballots, placed inthe record as General Counsel's Exhibit 5, rebuttedBooher's remarks. In my view, it is unlikely that eitherBooher's remarks or the Union's leaflet had any measura-ble effect upon the outcome of the election. I recom-mend that Objection I be overruled. Having found thatObjections 2 and 3 should be sustained, I further recom-mend that the election conducted on September 18, 1981,be set aside.CONCLUSIONS OF LAWI. Respondent is a single employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time production andmaintenance employees, truckdrivers and countersales employees employed by the Employer at its100 Keller Dr., Wapakoneta, Ohio and its 459North Main St., Lima, Ohio facilities, excluding alloffice clerical employees, professional employees,guards and supervisors as defined in the Act.4. Since on and after July 23, 1982, the Union has rep-resented a majority of the employees in the bargainingunit described above.5. By engaging in the unlawful acts described in sec-tion III, above, Respondent has engaged in, and is engag-ing in, unfair labor practices within the meaning of Sec-tion 8(a)(1) and (3) of the Act.6. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be recommended that it beordered to cease and desist therefrom and to take certainaffirmative action necessary to effectuate the policies ofthe Act.Having found that Respondent unlawfully terminatedemployees Robert Vantilburg and Daniel Cable, it willbe recommended that Respondent offer to said employ-ees immediate and full reinstatement to their former orsubstantially equivalent positions of employment, withoutprejudice to their seniority or other rights and privileges,and to make them whole for any loss of earnings sufferedby reason of the unlawful discrimination against them bypayment to them of backpay equal to that which they,individually, would have earned from Respondent fromthe date of their unlawful terminations to the date of Re-spondent's offer of unconditional reinstatment, less anynet earnings during such period, with the backpay andinterest thereon computed in the manner prescribed in F.W. Woolworth Co., 90 NLRB 289 (1950), and FloridaSteel Corp., 231 NLRB 651 (1977).35Having found that issuance of a bargaining order is ap-propriate and necessary for the reasons set forth above, itshall be recommended that Respondent be ordered torecognize and bargain in good faith with the Union asthe exclusive representative of the employees in the ap-propriate bargaining unit described in Conclusion of Law3, and, if an understanding is reached, to embody suchunderstanding in a signed agreement.Respondent will be required to recognize and bargain,upon request, with the Union as of August 12, 1981, thedate it unlawfully threatened plant closure and therebyembarked on its unlawful course of conduct which pre-vented the determination of the Union's majority statusby a fair election. See Trading Port, Inc., 219 NLRB 298(1975), and Peaker Run Coal Co., supra.Upon the foregoing findings of fact and conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER36The Respondent, Ohio New and Rebuilt Parts, Inc.,and/or Mel's Battery, Inc., Wapakoneta and Lima, Ohio,its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Interrogating employees regarding their union ac-tivities or sentiments.(b) Threatening employees with plant closure if theyselect the Union as their bargaining agent.(c) Threatening to discontinue employee benefits, in-cluding pay advances, because employees join or supportthe Union.(d) Promulgating and instituting a more stringent at-tendance policy because employees attempt to seek unionrepresentation.(e) Informing employees that their receipt of previousfinancial assistance obligates them to abandon their sup-port of the Union.(f) Discharging or threatening to discharge employeesbecause they join or support Truck Drivers, Warehouse-men and Helpers Union, Local 908, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any other labororganization.(g) Attempting to discourage employees for protestingwhat they reasonably consider to be unsafe working con-ditions by threatening to terminate them if they file com-plaints with OSHA or terminating them for refusing toperform work which they reasonably feel is unsafe.(h) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed by Section 7 of the Act.a' See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).3e In the event no exceptions are filed as provided in Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.438 OHIO NEW AND REBUILT PARTS, INC.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request, recognize and bargain with TruckDrivers, Warehousemen and Helpers Union, Local No.908, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, as the exclusive representative of all employees inthe appropriate bargaining unit, and, if an understandingis reached, embody same in a signed document if askedto do so. The appropriate unit is:All full-time and regular part-time production andmaintenance employees, truckdrivers and countersales employees employed by the employer at its100 Keller Dr., Wapakoneta, Ohio and its 459North Main St., Lima, Ohio facilities, excluding alloffice clerical employees, professional employees,guards and supervisors as defined in the Act.(b) Offer Robert Vantilburg and Daniel Cable immedi-ate and full reinstatement to their former or substantialequivalent positions of employment without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of pay they may have sufferedas a result of their unlawful termination in the manner setforth in the section of this Decision entitled "TheRemedy."(c) Expunge from its records any reference to the un-lawful reprimand given to Steven Leugers when he re-fused to pour lead on August 11, 1981.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(e) Post at its Wapakoneta and Lima, Ohio, facilitiescopies of the attached notice marked "Appendix A."37Copies of said notices, on forms provided by the Region-al Director for Region 8, after being duly signed by theRespondent's authorized representative, shall be postedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.37 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."439